DETAILED ACTION
This action is in response to the amendment filed on 11/5/2021. 
Claims 1-18 are pending.

The terminal disclaimer filed on 11/5/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections 35 USC §102 & 103


Applicant’s amendment, filed 11/5/2021 with respect to the claims 1-18 have been fully considered and are persuasive.  The rejection of the claims 1-18 have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to monitoring one or more area of interest using a first fixed camera and a second camera in which a Field of View information including a direction and distance away from at least the first and the second camera are acquired to display a map and an image on the map, the image respresenting the FOV information.


- Ota et al. (US 20040236466 A1)
Ota discloses a fixed sensors disposed in a plurality of monitoring areas and a robot having sensor capable of being dispatched to an area of an event detection by the fixed sensors.

- Romanowich et al.  (US 20070039030 A1)
Romanowich discloses a fixed camera and a set of deployed detection cameras having a GPS for detecting coordination data.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 7 and 13, monitoring one or more area of interest using a first fixed camera and a second camera in which a Field of View information including a direction and distance away from at least the first and the second camera are acquired to display a map and an image on the map, the image respresenting the FOV information.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner, Art Unit 2481